Oassoday, O. J.
(dissenting). I disagreed with the decision of this case at the time it was made, but through some-inadvertence I failed to state the fact at the time the decision was announced. On this motion I feel at liberty to briefly and respectfully state my views of the law applicable to the *523undisputed facts of tbis ease. The question presented is-whether the mortgage made and recorded November 16, 1900,, and here sought to be foreclosed, is valid and binding as a security, although never executed by the defendant, Mary T. Gunther, the sole owner of the land described in the mortgage, nor by any one else with her consent or knowledge. True, the mortgage purports to have been executed by Arthur W. Gunther, assuming to act for and in the name of Mary T. Gunther, under and by virtue of a power of attorney executed by her and recorded about two years prior to the making; of the mortgage. But within a.year after the execution of that power of attorney, and about fifteen months prior to the making of the mortgage, Mary T. Gunther, under her hand and seal, duly executed a written instrument in terms expressly revoking, countermanding, annulling, and making, void that power of attorney; and the same was duly acknowledged, witnessed, and recorded August 12, 1899. The contention is, and, as I understand, the court held, that such revocation was ineffectual and void, for the reason that the fact of such revocation was not “brought to the personal notice of the agent.” Two cases are cited in support of such contention. Kelly v. Phelps, 57 Wis. 425, 426, 15 N. W. 385; Walker v. Denison, 86 Ill. 142, 145. In the first of these-cases the agent sued his principal for commissions on the sale-of personal property by him, but which the principal refused to deliver. No such controversy is here presented. But the-only object of such notice to the agent is to protect the agent. It is no protection to third persons dealing in good faith with the agent and without notice. 1 Am. & Eng. Ency. of Law (2d ed.) 1220. In the other case, a patentee, after having-given a power of attorney to Walker and another to sell the letters patent in certain territory named, sold and assigned all his interest therein to other parties, “who were aware at the-time of the existence of the power of attorney,” and two months thereafter the attorney under such power sold and *524convened tbe same interest in tbe patent to Denison, and took from him tberefor a deed of tbe premises therein described; and tbe action was to set aside that deed, and tbe same was ■decreed by tbe trial court as prayed, and tbe judgment was affirmed by tbe supreme court, wbicb held that tbe power was not coupled with an interest; “that tbe principal might revoke the power at any time, leaving the attorney to his action ■for breach of tbe covenant not to' revoke;” that “when the principal, who has given a power of attorney to sell, himself ■sells and disposes of tbe thing before a sale by tbe agent, this will be a revocation of tbe power, by operation of law; . . . ■that as tbe sale of tbe territory by tbe agent was without right and authority, and tbe conveyance of tbe land was made without consideration, a court of equity would require tbe agent and bis wife, to whom tbe deed was made, to reconvey tbe land to tbe grantor.” That case seems to be in line with my contention. See Mechem, Agency, §§ 219, 220.
Obviously tbe power of attorney in question was not coupled with an interest, as indicated in tbe case last mentioned. The statute prescribes how all conveyances of lands within this state or any interest therein should be executed. Sec. 2216, Stats. 1898. Mrs. Gunther was expressly authorized by tbe statute to “convey her lands in this state or any interest therein” by her “separate deed.” Sec. 2221, Stats. 1898. So tbe statute authorized her “by letter of attorney, executed and acknowledged in tbe manner” therein prescribed, to authorize her attorney to convey any interest in any of her real estate. Sec. 2223, Stats. 1898. So it authorized her alone to execute and acknowledge “every such conveyance and letter of attorney” of or relating to her real estate. Sec. 2224, 'Stats. 1898.
The important question is whether, prior to receiving tbe note and mortgage, tbe plaintiff bad constructive notice that tbe power of attorney under wbicb Arthur W. Gunther assumed to act in making them had in fact been revoked. The *525statute provides tbat “a letter of attorney or other instrument containing a power to convey lands as agent or attorney for the owner thereof when executed, acknowledged and proved” as therein prescribed, may be “recorded.” Sec. 2237, Stats. 1898. Another section of the Statutes provides that:
“No letter of attorney or other instrument containing a power to convey lands, when executed, acknowledged and recorded as provided in this chapter, shall be deemed to be revoked by any act of the party by whom it was executed unless the instrument containing such revocation be also recorded in the same office in which the instrument containing the power was recorded.” Sec. 2246, Stats. 1898.
The obvious meaning of this section, to my mind, is tbat such power of attorney “shall be deemed to be revoked” in case “such revocation be also recorded in the same office in which” the power of attorney is recorded. But it is said that “a letter of attorney and an instrument revoking the authority conferred thereby are not included within the terms used in” ch. 100, Stats. 1898. The statute declares that:
“Every conveyance of real estate within this state . . . which shall not be recorded as provided by law shall be void as-against any subsequent purchaser in good faith and for a valuable consideration of the same real estate or any portion thereof whose conveyance shall first be duly recorded.” Sec.. 2241, Stats. 1898.
Another section declares that:
“The term ‘conveyance,’ as used in this chapter, shall be construed to embrace every instrument in writing by which any estate or interest in real estate is created, aliened, mortgaged or assigned or by which the title to any real estate may he affected in law or equity, except wills and leases for a term not exceeding three years.” Sec. 2242, Stats. 1898.
Certainly the power of attorney was an “instrument in writing by which” an “interest in real estate” was authorized to be “created, aliened, mortgaged or assigned, or by which the title to” Mrs. Gunther’s real estate might “be affected in. *526law or equity.” Tbe several sections cited are all contained in tbe chapter entitled “Of Alienation by Deed, and tbe Proof •and Eecording of Instruments affecting Title to Land.”
“Authority to execute a deed must be given by deed.” 2 Jones, Eeal Prop. Conv. § 1021. A mortgage thus purporting to be executed by a stranger to tbe title is on its face a mere nullity. Had tbe mortgage in question been so executed by Arthur W. Gunther before tbe power of attorney bad been revoked, still it would have been valid only by virtue of tbe power of attorney. Tbe power of attorney, therefore, would have been an essential part of such conveyance by way of mortgage. Tbe sole object of tbe power of attorney was to affect tbe title to land; and hence, as indicated, tbe Statutes fully provide for its being executed and recorded in tbe chapter “Affecting Title to Land.” Tbe same is true of tbe revocation of tbe power as appears from tbe statutes quoted.
Tbe only object of recording such instruments is to notify persons subsequently dealing with tbe attorney or agent as to tbe extent of bis power or want of power. Thus it was held in New York at an early day, under similar statutes to tbe •sections here involved, that:
“A party dealing with an agent or attorney is bound to know tbe extent of bis power, and is bound to inspect tbe instrument conferring it, especially where there is but one transaction between them. ... If, however, a power to convey is recorded, an instrument of revocation also recorded in tbe same county appears to be sufficient notice.” Williams v. Birbeck, 1 Hoff. Ch. 359.
To tbe same effect is tbe decision in Arnold v. Stevenson, 2 Nev. 234, 239, where that case is cited approvingly. True, tbe statute of Nevada is slightly different from ours in its wording; but in my judgment it is tbe same in substance. The text-writers seem to agree that tbe recording of such revocation pursuant to tbe requirement of a statute is constructive notice to all persons subseqrtently dealing with tbe attorney or agent. Thus it is said by Mr. Jones that:
*527“It is provided by statute in nearly all tbe states, tbougb in somewhat varying terms, that a power of attorney to convey real estate must be executed, acknowledged, and recorded in tbe same manner that conveyances are. In several states a power of attorney to convey is not deemed to be revoked until tbe instrument of revocation is deposited for record in tbe same office in wbicb tbe power is recorded.” 2 Jones, Eeal Prop. Conv. § 1022, citing statutes in many states.
Another writer says:
“In some states the revocation of a power is required to be •deposited for record in tbe proper office; and, where tbe revocation is recorded according to tbe statute, tbe authority is terminated although tbe agent has no actual notice.” 1 Am. ■& Eng. Ency. of Law (2d ed.) 1221.
Eeferring to such statutes Mr. Mecbem says:
“These statutes commonly provide also that any instrument revoking such a power shall or may be recorded in tbe same office, and make such recording in either case constructive notice of the facts which the record discloses. "Where such statutes prevail, the recording of a revocation of the agent’s authority is notice to all who may subsequently have occasion to deal with him; and, where the statute is imperative, the revocation cannot be given effect in any other way, unless by express notice.” Mechem, Agency, § 229.
The rule seems to be universal that “the death of the principal terminates a power to convey, and a deed made by the attorney after such death is void even if he was ignorant of the fact of the death; though, if the power be coupled with an interest, it survives and may be executed after the death of the donor.” 2 Jones, Eeal Prop. Conv. § 1037.